DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 6/20/22 is entered and made of record.
III.	Claims 1-3 and 6-20 are pending and have been examined, where claims 1-3 and 6-20 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-3 and 6-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “wherein the determining the interpolation weight comprises: forming a plurality of triangular structures using the center position of each fiber and center positions of adjacent fibers as vertices; and determining the interpolation weight between a pixel point in each triangle structure and the center position of each fiber according to the triangle structures”
effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of medical image reconstruction, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	The PCT application, PCT/CN2018/108865, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-3 and 6-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-3 and 6-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Weeks (US 5436980) discloses an image reconstruction method, comprising: 
calculating a gray value at each fiber center in a fiber bundle in a reconstructed image  according to a gray value at a center position of each fiber (see figure 4, A generating image, column 8, lines 9-14), determined in one or more sample images (see figure 4A, searching labeled image for glass fiber bundles using a selected threshold gray level).
Weeks also discloses the method according to claim 1, further comprising: acquiring an original image of a uniform fluorescent fiber bundle (see figure 4, B applying edge detection filter to generate image, column 2, lines 35-40, generating an image of a sample of a thermoplastic resin preform layer comprising a plurality of individual glass fibers and residual glass fiber bundles intimately mixed with a plurality of discrete thermoplastic fibers); and determining a target pixel point with a pixel value higher than surrounding pixel values in the original image, and Winer discloses determining the target pixel point as the center position of each fiber in the fiber bundle (see figure 1A below):

    PNG
    media_image1.png
    333
    888
    media_image1.png
    Greyscale
.
Weeks is silent in disclosing performing a spatial interpolation using the gray value at the each fiber center to obtain gray values of other pixel points in the fiber bundle in the reconstructed image to form the reconstructed image. Winer discloses performing a spatial interpolation using the gray value at the each fiber center to obtain gray values of other pixel points in the fiber bundle in the reconstructed image to form the reconstructed image.

Winer (US 8589104) discloses performing a spatial interpolation using the gray value at the each fiber center to obtain gray values of other pixel points in the fiber bundle in the reconstructed image to form the reconstructed image (see column 7, lines 39-44, the color value, which consists of a triplet of three intensities, for red, for green, and for blue, in the case of the RGB color space, has to be associated with a point, the individual detected intensities are to be interpolated, so as to be able to indicate a color value for a space coordinate. Normally, this interpolation is performed by the camera itself).

Hattori (US 5257100) discloses interpolating data by a simple interpolation, spline interpolation or weight adding window interpolation based on the same data as of the adjacent core section 51 or the data of the surrounding core sections 51 are used for the data of the above mentioned imaginary core section 112 (column 13, lines 32-37), but is silent in disclosing the method according to claim 4, further comprising determining the interpolation weight by using the following method: forming a plurality of triangular structures using the center position of each fiber and center positions of adjacent fibers as vertices; and determining the interpolation weight between a pixel point in each triangle structure and the center position of each fiber according to the triangle structures.

Huang (US 20060074516) discloses position of the arc-center is determined at the position of about 1/4 width of the warm-fiber shown by the crossing-cursor at the horizontal direction (FIG. 6) where due to the CCD-saturation, the saturation threshold is 255 gray scales in this case, where the intensity distribution shows a truncated Gaussian profile (see paragraph 57), but is silent in disclosing “the method according to claim 1, wherein after determining the gray value at the center position of each fiber in the one or more sample images, the method further comprises: performing a saturation judgment on the gray value at the center position of each fiber; if there is a fiber whose center position has a gray value of exceeding a preset saturation threshold in the sample images, determining that the fiber exceeding the preset saturation threshold is a fiber to be corrected; correcting the gray value at the center position of the fiber to be corrected to the preset saturation threshold in the reconstructed image, and performing the step of calculating the gray value at each fiber center in the fiber bundle in the reconstructed image according to the gray value at the center position of each fiber, determined in the sample images after correction; and if there is no fiber whose center position has a gray value of exceeding the preset saturation threshold in the sample images, performing the step of calculating the gray value at each fiber center in the fiber bundle in the reconstructed image according to the gray value at the center position of each fiber, determined in the sample images.” 

Roe (US 20030089159) discloses RMS (root mean square) sum of the constituents, which is far smaller than the arithmetic sum of the individual amplitudes (see paragraph 194), but is silent in disclosing “the method according to claim 1, wherein the calculating a gray value at each fiber center in a fiber bundle in a reconstructed image according to a gray value at a center position of each fiber, determined in more sample images, comprising: subtracting the gray value at the center position of each fiber in the more sample images from each other to obtain difference values, and taking a sum of squares of the obtained difference values and then taking a square root to obtain the gray value at each fiber center in the fiber bundle in the reconstructed image.”

Chen (US 20100214404) discloses a microscopic imaging device, comprising: 
a light emitting unit (see figure 1, 16), a phase adjusting unit (see figure 1, 18), steering unit (see figure ); a fiber bundle comprising a plurality of fibers (see figure 2A), a detecting unit (see figure 1, 14), and a processing unit (see figure 1, 38), wherein, the light emitting unit is configured to emit an excitation light (see figure 1, 16); 
the phase adjusting unit is provided at an exit of an optical path of the excitation light (see figure 1, 18), but is silent in disclosing phase adjusting unit is connected to the processing unit, and is configured to adjust a phase of the excitation light according to a phase adjustment amount sent by the processing unit to obtain excitation lights in different phases; and 
the steering unit is configured to steer the excitation lights in different phases (see figure 1, 22 and 28), so that the steered excitation lights are focused to a tissue to be detected along the fiber bundle and to steer fluorescence in different phases returned through the tissue to be detected (see figure 1, 86 to 30); and
the detecting unit is configured to collect fluorescence in different phases to form a plurality of sample images (see figure 1, 30).

    PNG
    media_image2.png
    367
    904
    media_image2.png
    Greyscale


Winer, Weeks, Hattori, Huang, Roe and Chen, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 10 and 12. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 6/28/22